DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16351348  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1 and 6 of application 16351348.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection.
5
17038302					16351348				
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; a lid member that covers the DUT and is attached to the carrier body; and an identifier for identifying an individual of the test carrier.
1. (Currently Amended) A test carrier that accommodates a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the test carrier accommodating the DUT is carried to a testing apparatus comprising a socket and is mounted on the socket during a test of the DUT, the carrier body has contactors provided to correspond to terminals of the DUT, external terminals electrically connected to the contactors, and electrically connected to the socket while the test carrier is mounted on the socket, and a first through-hole through which the DUT is positioned with respect to the carrier body, and the first through-hole faces the DUT and penetrates the carrier body such that a part of the DUT is visible from an outside through the first through-hole by an imaging unit that captures an image of the DUT through the first through-hole.
6. The test carrier according to claim 1, wherein the test carrier includes an identifier for identifying an individual.





Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484560 in view of Mardi (US 20180017619). 
This is a provisional nonstatutory double patenting rejection.
17038302					17484560			
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; a lid member that covers the DUT and is attached to the carrier body; and an identifier for identifying an individual of the test carrier.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member comprises: a plate-like main body; and a pusher protruding from the main body in a convex shape.




	Application 17484560 teach the limitations above.
Regarding claim 1, Application 17484560 does not teach an identifier for identifying an individual of the test carrier.
Mardi teach an identifier for identifying an individual of the test carrier. (Note par. 26, The first carrier 118 also includes a first information tag 122)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484560 to include the teaching of Mardi because it would provide identification of specific chip package assemblies. (Note Mardi par. 27)

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484355 in view of Mardi (US 20180017619). 
This is a provisional nonstatutory double patenting rejection.
17038302					17484355			
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; a lid member that covers the DUT and is attached to the carrier body; and an identifier for identifying an individual of the test carrier.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; and a lid member that covers the DUT and is attached to the carrier body, wherein the lid member includes a through-hole for sucking the DUT that is provided to face the DUT and penetrating through the lid member.




Application 17484355 teach the limitations above.
Regarding claim 1, Application 17484355 does not teach an identifier for identifying an individual of the test carrier.
Mardi teach an identifier for identifying an individual of the test carrier. (Note par. 26, The first carrier 118 also includes a first information tag 122)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484355 to include the teaching of Mardi because it would provide identification of specific chip package assemblies. (Note Mardi par. 27)

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17484368 in view of Mardi (US 20180017619). 
This is a provisional nonstatutory double patenting rejection.
17038302					17484368			
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT; a lid member that covers the DUT and is attached to the carrier body; and an identifier for identifying an individual of the test carrier.
1. A test carrier carried in a state of accommodating a device under test (DUT), the test carrier comprising: a carrier body that holds the DUT, and a lid member that covers the DUT and is attached to the carrier body, wherein the carrier body has a first through-hole for positioning that is provided to face the DUT.




Application 17484368 teach the limitations above.
Regarding claim 1, Application 17484368 does not teach an identifier for identifying an individual of the test carrier.
Mardi teach an identifier for identifying an individual of the test carrier. (Note par. 26, The first carrier 118 also includes a first information tag 122)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 17484368 to include the teaching of Mardi because it would provide identification of specific chip package assemblies. (Note Mardi par. 27)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of identifying an individual of the test carrier is unclear. It is not clear as to what is considered an individual.
Regarding claim 7, the metes and bounds of identifying an individual of the test carrier is unclear. It is not clear as to what is considered an individual.

Claims 2-6 and 8 are rejected for being dependent on rejected on base claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 5986459) in view of Mardi (US 20180017619)
Regarding claim 1, Fukaya et al. teach  A test carrier carried in a state of accommodating a device under test (DUT), (Note substrate 12, column 10, lines 34-42, 52-57 and Fig. 6 and Fig. 7A) the test carrier comprising: 
a carrier body that holds the DUT,(Note substrate 12 and pocket 12a, Fig. 6, column 10 ,lines 39-40) and 

    PNG
    media_image1.png
    662
    714
    media_image1.png
    Greyscale

a lid member that covers the DUT and is attached to the carrier body, (Note Fig. 9 below)

    PNG
    media_image2.png
    619
    648
    media_image2.png
    Greyscale

Fukaya et al. does not teach an identifier for identifying an individual of the test carrier.
Mardi teach an identifier for identifying an individual of the test carrier. (Note par. 26, The first carrier 118 also includes a first information tag 122)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would provide identification of specific chip package assemblies. (Note Mardi par. 27)
Regarding claim 2, Fukaya et al. does not teach wherein the identifier is formed on the test carrier.
Mardi teach wherein the identifier is formed on the test carrier. (Note barcode par. 26)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would allow discreet fie of information to be accessible by a controller. (Note Mardi par. 26)
Regarding claim 3, Fukaya et al. does not teach wherein the identifier is associated with first information about the test carrier.
Mardi teach wherein the identifier is associated with first information about the test carrier. (Note unique carrier identification number. (Note Mardi par. 27)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would allow a specific carrier to be identified.
Regarding claim 6, Fukaya et al. does not teach wherein the identifier is associated with second information about the test carrier.
Mardi teach wherein the identifier is associated with second information about the test carrier. (Note Mardi par.27, test results for specific chip package assemblies 126 contained in the first carrier 118)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would provide test results for the chip package.
Regarding claim 7, Fukaya et al. does not teach wherein second information includes an individual of the test carrier.
Mardi teach wherein second information includes an individual of the test carrier. (Note Mardi par.27, test results for specific chip package assemblies 126 contained in the first carrier 118)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would provide test results for the chip package.
Reading claim 8, Fukaya et al. does not teach wherein second information includes a test result of the DUT.
Mardi teach wherein second information includes a test result of the DUT. (Note Mardi par.27, test results for specific chip package assemblies 126 contained in the first carrier 118)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukaya et al. to include the teaching of Mardi because it would provide defect information of a specific chip. (Note Mardi par. 27)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858